Citation Nr: 0407477	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-12 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of left elbow fracture with chronic medial epicondylitis 
(minor).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran had active duty from November 1966 to November 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent 
disability evaluation for the veteran's residuals of left 
elbow fracture.

The veteran offered testimony before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing held in March 
2003.

The issue of entitlement to an increased rating for residuals 
of left elbow fracture is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.

Additionally, the Board notes that in December 2001 and July 
2002, the veteran submitted statements in support of claim 
(VA Form 21-4138) in which he claimed entitlement to service 
connection for post-traumatic stress disorder (PTSD) and 
asbestos exposure.  In his March 2003 testimony, the 
veteran's accredited representative referenced the veteran's 
initial claim received in March 1992 in which he stated the 
nature of his disability as "left arm condition incurred 
while in service."  The veteran appears to have raised the 
issue of entitlement to service condition for a left shoulder 
condition, claimed as secondary to his service-connected left 
elbow disorder.  In any event, as none of those claims are in 
appellate status, they are referred back to the RO for 
adjudication.  


REMAND
At the March 2003 hearing, the veteran testified that his 
left elbow pain had increased in severity since his last VA 
examination in August 2001.  He reported increased pain and 
loss of motion and strength in the left elbow and shoulder 
with weakness in the left hand and arm.  In this case, the 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The veteran also reported receiving relevant treatment from 
the VA medical facilities in Biloxi, Mississippi, and Mobile, 
Alabama, since 1992.  However, complete records of this 
treatment are not part of the claims folder.  VA is required 
to seek all relevant treatment records.  38 U.S.C.A. § 5103A 
(West 2002).  

Additionally, the most recent VA examination to determine the 
degree of severity of the veteran's left elbow disability was 
conducted in August 2001 and a more contemporary examination 
of the joints is needed to properly assess the current nature 
and severity of service-connected left elbow disability.  
Given the presence of outstanding medical records and the 
veteran's testimony of increased severity of left arm pain, a 
VA examination is warranted to provide a more complete 
disability picture.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any records of the veteran's 
treatment for a left arm condition from 
the VA facilities located in Biloxi, 
Mississippi, and Mobile, Alabama, for the 
period from 1992 to the present.

2.  Then, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination in order to determine the 
nature and severity of his service-
connected left elbow disability.  Send the 
claims folder to the examiner for review.  
The examination report should reflect that 
such a review was conducted.  All 
necessary tests and studies, including X-
rays should be performed and all findings 
reported in detail.  
In particular, the examiner is requested 
to comment on the severity of veteran's 
service-connected left elbow disorder.  
The examination report should include 
active and passive ranges of motion of the 
joints, as expressed in degrees.  Any 
further limitation of motion due to pain 
should be reported.  The examiner should 
ascertain whether the disorder results in 
weakened movement, excess fatigability, or 
incoordination; if so, and if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion lost due to such factors.  The 
examiner should also address the degree 
and nature of any functional loss related 
to the veteran's left elbow disability.  

3.  After the development requested above 
has been completed to the extent 
possible, readjudicate the veteran's 
claim.  If the benefits sought continue 
to be denied, issue a supplemental 
statement of the case.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_______________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




